EXHIBIT 10.1

 

Exhibit A

 

“THE SECURITIES AND THE SECURITIES INTO WHICH THIS SECURITY MAY BE CONVERTED ARE
BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS DEFINED IN REGULATION S
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE SECURITIES ACT”)) AND WITHOUT
REGISTRATION WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION UNDER THE
SECURITIES ACT IN RELIANCE UPON REGULATION S PROMULGATED UNDER THE SECURITIES
ACT.”

 

“TRANSFER OF THESE SECURITIES AND THE SECURITIES INTO WHICH THIS SECURITY MAY BE
CONVERTED IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION
S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AVAILABLE
EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE SECURITIES ACT.”

 

Original Issue Date: March 13, 2015

Original Conversion Price (subject to adjustment herein): $0.05

 

AUS$523,562.19

 

18% CONVERTIBLE NOTE

DUE JULY 31, 2016

 

Banjo & Matilda, Inc., a Nevada corporation (the “Company”) and its subsidiary
are indebted to the Lighthouse Enterprises Trustee Limited (NZ: 3920642) and its
affiliates for various amounts previously advanced to the Company or its
subsidiary which, inclusive of interest, amount to AUS$523,562.19 as of the date
hereof. The Holder and the Company have agreed to consolidate all amounts
currently due the Holder by the Company or its subsidiary into this Convertible
Note (the “Note”) on the terms set forth herein.

 

FOR VALUE RECEIVED, the Company hereby promises to pay to the order of Raymond
Key, or registered assigns (the “Holder”), or shall have paid pursuant to the
terms hereunder, the principal sum of AUS$523,562.19 on or before April 30, 2017
(the “Maturity Date”) or such earlier date as this Note is required or permitted
to be repaid as provided hereunder, and to pay interest to the Holder on the
aggregate unconverted and then outstanding principal amount of this Note, all in
accordance with the provisions hereof. This Note is subject to the following
additional provisions:

 

Section 1. Definitions. For the purposes hereof, the following terms shall have
the following meanings:

 

 
1


--------------------------------------------------------------------------------




 

“Bankruptcy Event” means any of the following events: (a) the Company commences
a case or other proceeding under any bankruptcy, reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction relating to the Company or any Significant
Subsidiary thereof; (b) there is commenced against the Company any such case or
proceeding that is not dismissed within 60 days after commencement; (c) the
Company is adjudicated insolvent or bankrupt or any order of relief or other
order approving any such case or proceeding is entered; (d) the Company suffers
any appointment of any custodian or the like for it or any substantial part of
its property that is not discharged or stayed within 60 calendar days after such
appointment; (e) the Company makes a general assignment for the benefit of
creditors; (f) the Company calls a general meeting of all or substantially all
of its creditors for the stated purpose of arranging a composition, adjustment
or restructuring of its debts; or (g) the Company, by any act or document,
expressly indicates its consent to, approval of or acquiescence in any of the
foregoing or takes any corporate or other action for the purpose of effecting
any of the foregoing.

 

“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Common Stock” means the common stock, par value $.00001 per share, of the
Company and stock of any other class of securities into which such securities
may hereafter be reclassified or changed into.

 

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of this Note in accordance with the terms hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Note” means this Note and any Note or Notes issued in exchange for, or upon the
surrender of this Note for conversion, redemption or prepayment).

 

 “Original Issue Date” means the date of the first issuance of this Note,
regardless of any transfers of this Note and regardless of the number of
instruments which may be issued to evidence this Note.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

 
2


--------------------------------------------------------------------------------




 

“Trading Day” means a day on which the principal Trading Market is open for
business.

 

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the NYSE MKT, the
Nasdaq Capital Market, or the OTC Markets Group.

 

Section 2. Interest; Principal

 

(a) Payment of Interest. The Company shall pay interest in cash to the Holder
from the Date of Original Issuance on the aggregate unconverted and then
outstanding principal amount of this Note at the rate of 18% per annum, payable
monthly on the first day of each calendar month commencing April 1, 2015, while
this Note remains outstanding, on each Conversion Date (as to that principal
amount then being converted), on each Optional Redemption Date (as to that
principal amount then being redeemed) and on the Maturity Date (each such date,
an “Interest Payment Date”) (if any Interest Payment Date is not a Business Day,
then the applicable payment shall be due on the next succeeding Business Day);
provided, however, that the Holder upon written notice to the Company may elect
to have accrued but unpaid interest added to the principal amount of this Note
in lieu of any interest payment.

 

(b) Interest Calculations. Interest shall be calculated on the basis of a
365-day year, and shall accrue daily on the outstanding principal balance
commencing on the Original Issue Date until payment in full of the principal
sum, together with all accrued and unpaid interest, and other amounts which may
become due hereunder, has been made. Interest shall cease to accrue with respect
to any principal amount converted. Interest hereunder will be paid to the Person
in whose name this Note is registered on the records of the Company regarding
registration and transfers of this Note (the “Note Register”).

 

(c) Principal. The principal portion of this Note shall be repaid in 13 equal
consecutive monthly payments, inclusive of accrued interest, of AUS$44,628.61.
Such payments shall be made on the last day of each month commencing April 30,
2016, and continuing to and including April 30, 2017.

 

(d) Prepayment. The Company, at its option, may prepay all or any portion (but
not less than AUS$100,000) of the principal amount of this Note, together with
any interest accrued thereon to the date of redemption (the “Redemption Date”)
upon thirty (30) days prior written notice to the Holder (the “Notice of
Redemption’); provided, however, the Holder may elect to convert the outstanding
principal amount of this Note pursuant to Section 4 prior to actual payment in
cash for such redemption by the delivery of a Notice of Conversion to the
Company.

 

Section 3. Registration of Transfers and Exchanges.

 

(a) Different Denominations. This Note is exchangeable for an equal aggregate
principal amount of Notes of different authorized denominations, as requested by
the Holder surrendering the same. No service charge will be payable for such
registration of transfer or exchange.

 

 
3


--------------------------------------------------------------------------------




 

(b) Investment Representations. This Note has been issued (as one of the
"Securities" identified thereunder) subject to certain investment
representations of the original Holder set forth in the Purchase Agreement and
may be transferred or exchanged only in compliance with the Purchase Agreement
and applicable federal and state securities laws and regulations.

 

(c) Reliance on Note Register. Prior to due presentment for transfer to the
Company of this Note, the Company may treat the Person in whose name this Note
is duly registered on the Note Register as the owner hereof for the purpose of
receiving payment as herein provided and for all other purposes, whether or not
this Note is overdue, and the Company shall not be affected by notice to the
contrary.

 

Section 4. Conversion.

 

(a) Conversion at the Option of the Holder. At any time after the Original Issue
Date until this Note is no longer outstanding, this Note shall be convertible,
in whole or in part, into shares of Common Stock at the option of the Holder, at
any time and from time to time. The Holder shall effect conversions by
delivering to the Company a Notice of Conversion, the form of which is attached
hereto as Annex A (a “Notice of Conversion”), specifying therein the principal
amount of this Note to be converted and the date on which such conversion shall
be effected (such date, the “Conversion Date”). If no Conversion Date is
specified in a Notice of Conversion, the Conversion Date shall be the date that
such Notice of Conversion is deemed delivered hereunder. To effect conversions
hereunder, the Holder shall not be required to physically surrender this Note to
the Company unless the entire principal amount of this Note, plus all accrued
and unpaid interest thereon, has been so converted. Conversions hereunder shall
have the effect of lowering the outstanding principal amount of this Note in an
amount equal to the applicable conversion. The Holder and the Company shall
maintain records showing the principal amount(s) converted and the date of such
conversion(s). The Company may deliver an objection to any Notice of Conversion
within 1 Business Day of delivery of such Notice of Conversion. In the event of
any dispute or discrepancy, the records of the Company shall be controlling and
determinative in the absence of manifest error. The Holder, and any assignee by
acceptance of this Note, acknowledge and agree that, by reason of the provisions
of this paragraph, following conversion of a portion of this Note, the unpaid
and unconverted principal amount of this Note may be less than the amount stated
on the face hereof.

 

(b) Conversion Price. The conversion price in effect on any Conversion Date
shall be equal to US$0.05, subject to adjustment herein (the “Conversion
Price”).

 

(c) Mechanics of Conversion.

  

(1) Conversion Shares Issuable Upon Conversion of Principal Amount. The number
of shares of Common Stock issuable upon a conversion hereunder shall be
determined by the quotient obtained by dividing (x) the outstanding principal
amount of this Note to be converted by (y) the Conversion Price.

 

 
4


--------------------------------------------------------------------------------




 

(2) Delivery of Certificate Upon Conversion. Not later than three Trading Days
after each Conversion Date (the “Share Delivery Date”), the Company shall
deliver, or cause to be delivered, to the Holder (A) a certificate or
certificates representing the Conversion Shares which, on or after the Effective
Date, shall be free of restrictive legends and trading restrictions (other than
those which may then be required by the Purchase Agreement) representing the
number of shares of Common Stock being acquired upon the conversion of this Note
and (B) a check in the amount of accrued and unpaid interest (unless the Holder
by written notice to the Company has elected to add the amount of accrued
interest otherwise payable to the principal amount of this Note to be
converted).

 

(3) Obligation Absolute. The Company’s obligations to issue and deliver the
Conversion Shares upon conversion of this Note in accordance with the terms
hereof are absolute and unconditional, irrespective of any action or inaction by
the Holder to enforce the same, any waiver or consent with respect to any
provision hereof, the recovery of any judgment against any Person or any action
to enforce the same, or any setoff, counterclaim, recoupment, limitation or
termination, or any breach or alleged breach by the Holder or any other Person
of any obligation to the Company or any violation or alleged violation of law by
the Holder or any other Person, and irrespective of any other circumstance which
might otherwise limit such obligation of the Company to the Holder in connection
with the issuance of such Conversion Shares; provided, however, that such
delivery shall not operate as a waiver by the Company of any such action the
Company may have against the Holder. In the event the Holder of this Note shall
elect to convert any or all of the outstanding principal amount hereof, the
Company may not refuse conversion based on any claim that the Holder or anyone
associated or affiliated with the Holder has been engaged in any violation of
law, agreement or for any other reason, unless an injunction from a court, on
notice to Holder, restraining and or enjoining conversion of all or part of this
Note shall have been sought and obtained, and the Company posts a surety bond
for the benefit of the Holder in the amount of 125% of the outstanding principal
amount of this Note, which is subject to the injunction, which bond shall remain
in effect until the completion of arbitration/litigation of the underlying
dispute and the proceeds of which shall be payable to such Holder to the extent
it obtains judgment. In the absence of such injunction, the Company shall issue
Conversion Shares and, if applicable, cash in payment of accrued interest, upon
a properly noticed conversion.

 

(4) Reservation of Shares Issuable Upon Conversion. The Company covenants that
it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon conversion
of this Note, free from preemptive rights or any other actual contingent
purchase rights of Persons other than the Holder (and the other holders of the
Notes), not less than such aggregate number of shares of the Common Stock as
shall (subject to the terms and conditions set forth in the Purchase Agreement)
be issuable (taking into account the adjustments and restrictions of Section 5)
upon the conversion of the outstanding principal amount of this Note and payment
of interest hereunder. The Company covenants that all shares of Common Stock
that shall be so issuable shall, upon issue, be duly authorized, validly issued,
fully paid and non-assessable.

   

(5) Fractional Shares. Upon a conversion hereunder the Company shall not be
required to issue stock certificates representing fractions of shares of Common
Stock, but may if otherwise permitted, make a cash payment in respect of any
final fraction of a share based on the VWAP at such time. If the Company elects
not, or is unable, to make such a cash payment, the Holder shall be entitled to
receive, in lieu of the final fraction of a share, one whole share of Common
Stock.

 

 
5


--------------------------------------------------------------------------------




 

(6) Transfer Taxes. The issuance of certificates for shares of the Common Stock
on conversion of this Note shall be made without charge to the Holder hereof for
any documentary stamp or similar taxes that may be payable in respect of the
issue or delivery of such certificates, provided that the Company shall not be
required to pay any tax that may be payable in respect of any transfer involved
in the issuance and delivery of any such certificate upon conversion in a name
other than that of the Holder of this Note so converted and the Company shall
not be required to issue or deliver such certificates unless or until the person
or persons requesting the issuance thereof shall have paid to the Company the
amount of such tax or shall have established to the satisfaction of the Company
that such tax has been paid.

 

(d) Certain Adjustments for Diluting Issues.

 

(1)  Adjustment for Stock Splits and Combinations. If the Company shall at any
time while this Note is outstanding effect a subdivision of the outstanding
Common Stock, the Conversion Price in effect immediately before that subdivision
shall be proportionately decreased so that the number of shares of Common Stock
issuable on conversion shall be increased in proportion to such increase in the
aggregate number of shares of Common Stock outstanding. If the Company shall at
any time or from time to time after the Original Issue Date combine the
outstanding shares of Common Stock, the Conversion Price in effect immediately
before the combination shall be proportionately increased so that the number of
shares of Common Stock issuable on conversion of each share of such series shall
be decreased in proportion to such decrease in the aggregate number of shares of
Common Stock outstanding. Any adjustment under this subsection shall become
effective at the close of business on the date the subdivision or combination
becomes effective.

 

(2) Adjustment for Certain Dividends and Distributions. If the Company, at any
time while this Note is outstanding, shall make or issue, or fix a record date
for the determination of holders of Common Stock entitled to receive, a dividend
or other distribution payable on the Common Stock in additional shares of Common
Stock, then and in each such event the Conversion Price in effect immediately
before such event shall be decreased as of the time of such issuance or, in the
event such a record date shall have been fixed, as of the close of business on
such record date, by multiplying the Conversion Price then in effect by a
fraction:

 

(A) the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date, and

 

(B) the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution.

 

 
6


--------------------------------------------------------------------------------




 

Notwithstanding the foregoing, if such record date shall have been fixed and
such dividend is not fully paid or if such distribution is not fully made on the
date fixed therefor, the Conversion Price shall be recomputed accordingly as of
the close of business on such record date and thereafter the Conversion Price
shall be adjusted pursuant to this subsection as of the time of actual payment
of such dividends or distributions.

 

(3) Fundamental Transaction. If, at any time while this Note is outstanding, (A)
the Company effects any merger or consolidation of the Company with or into
another Person, (B) the Company effects any sale of all or substantially all of
its assets in one transaction or a series of related transactions, (C) any
tender offer or exchange offer (whether by the Company or another Person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (D) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then, upon any subsequent conversion of this Note,
the Holder shall have the right to receive, for each Conversion Share that would
have been issuable upon such conversion immediately prior to the occurrence of
such Fundamental Transaction, the same kind and amount of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of one share of Common Stock (the “Alternate
Consideration”). For purposes of any such conversion, the determination of the
Conversion Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Conversion Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any conversion of this Note following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new promissory note consistent with the foregoing
provisions and evidencing the Holder’s right to convert such debenture into
Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this Section 5(b)
and insuring that this Note (or any such replacement security) will be similarly
adjusted upon any subsequent transaction analogous to a Fundamental Transaction.

 

(4) Calculations. All calculations under this Section 4 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 4, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding any treasury shares of the Company) issued and
outstanding.

 

(e) Notice to the Holder.

  

(1) Adjustment to Conversion Price. Whenever the Conversion Price is adjusted
pursuant to any provision of this Section 4, the Company shall promptly mail to
each Holder a notice setting forth the Conversion Price after such adjustment
and setting forth a brief statement of the facts requiring such adjustment.

 

 
7


--------------------------------------------------------------------------------




 

 (2) Notice to Allow Conversion by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of this
Note, and shall cause to be delivered to the Holder at its last address as it
shall appear upon the Note Register, at least 20 calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice. The Holder is entitled to convert this Note during the 20-day
period commencing on the date of such notice through the effective date of the
event triggering such notice.

 

Section 5. Events of Default.

 

(a) “Event of Default” means, wherever used herein, any of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

 

i. any default in the payment of (A) the principal amount of any Note or (B)
interest and other amounts owing to a Holder on any Note, as and when the same
shall become due and payable (whether on a Conversion Date or the Maturity Date
or by acceleration or otherwise) which default, solely in the case of an
interest payment or other default under clause (B) above, is not cured within
five Trading Days;

 

ii. the Company shall fail to observe or perform any other covenant or agreement
contained in the Notes which failure is not cured, if possible to cure, within
the earlier to occur of (A) five Trading Days after notice of such failure sent
by the Holder or by any other Holder and (B) ten Trading Days after the Company
has become aware of such failure;

 

iii. any representation or warranty made in this Note or the Purchase Agreement,
any written statement pursuant hereto or thereto or any other report, financial
statement or certificate made or delivered to the Holder or any other Holder
shall be untrue or incorrect in any material respect as of the date when made or
deemed made; or

 

iv. the Company shall be subject to a Bankruptcy Event;

 

 
8


--------------------------------------------------------------------------------




 

(b) Remedies Upon Event of Default. If any Event of Default occurs and is
continuing without being waived by the Holder or cured by the Company, the
outstanding principal amount of this Note, plus accrued but unpaid interest, and
other amounts owing in respect thereof through the date of acceleration, shall
become, at the Holder’s election, immediately due and payable in cash (the
“Default Amount”). Upon the payment in full of the Default Amount, the Holder
shall promptly surrender this Note to or as directed by the Company. In
connection with such acceleration described herein, the Holder need not provide,
and the Company hereby waives, any presentment, demand, protest or other notice
of any kind, and the Holder may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law. Such acceleration may be
rescinded and annulled by Holder at any time prior to payment hereunder and the
Holder shall have all rights as a holder of the Note until such time, if any, as
the Holder receives full payment pursuant to this Section 7(b). No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.

  

Section 6. Miscellaneous.

 

(a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holder hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by electronic mail, or
sent by a nationally recognized overnight courier service, addressed to the
Company, at the address set forth above, Attention: Brendan Macpherson, Chief
Executive Officer, or by electronic mail to ben@banjoandmatilda.com, or such
other address as the Company may specify for such purpose by notice to the
Holder delivered in accordance with this Section 7. Any and all notices or other
communications or deliveries to be provided by the Company hereunder shall be in
writing and delivered personally, by electronic mail, or sent by a nationally
recognized overnight courier service addressed to the Holder at the electronic
mail or other address of such Holder appearing on the signature page hereto or
in any transfer document delivered to the Company, as applicable, or such other
facsimile number or address as such Holder may specify for such purpose by
written notice to the Company delivered in accordance with Section 7. Any notice
or other communication or deliveries hereunder shall be deemed given and
effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via electronic mail at the address specified in this
Section 7 prior to 5:30 p.m. (New York City time), (ii) the date immediately
following the date of transmission, if such notice or communication is delivered
via electronic mail at the address specified in this Section 6 between 5:30 p.m.
(New York City time) and 11:59 p.m. (New York City time) on any date, (iii) the
second Business Day following the date of timely delivered to a nationally
recognized overnight courier service, or (iv) upon actual receipt by the party
to whom such notice is required to be given. Refusal to accept delivery shall
constitute delivery.

 

(b) Absolute Obligation. Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, and accrued interest, as applicable,
on this Note at the time, place, and rate, and in the coin or currency, herein
prescribed. This Note is a direct debt obligation of the Company. This Note
ranks pari passu with all other Notes now or hereafter issued under the terms
set forth herein.

 

 
9


--------------------------------------------------------------------------------




 

(c) Lost or Mutilated Debenture. If this Note shall be mutilated, lost, stolen
or destroyed, the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Note, or in lieu of or in
substitution for a lost, stolen or destroyed Note, a new Note for the principal
amount of this Note so mutilated, lost, stolen or destroyed, but only upon
receipt of evidence of such loss, theft or destruction of such Note, and of the
ownership hereof, and a customary indemnity agreement reasonably satisfactory to
the Company.

 

(d) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall, to the greatest extent
permitted by applicable law, be governed by and construed and enforced in
accordance with the internal laws of the State of New York and federal laws of
the United States of America, without regard to any principles of conflicts of
law thereof that would defer to the substantive laws of any other jurisdiction.
Each party agrees that all legal proceedings concerning the interpretation,
enforcement and defense of the transactions contemplated by the Purchase
Agreement (whether brought against a party hereto or its respective Affiliates,
directors, officers, shareholders, employees or agents) shall be commenced in
the state and federal courts sitting in the City of New York, Borough of
Manhattan (the “New York Courts”). Each party hereto hereby irrevocably submits
to the exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of the
Purchase Agreement), and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of such New York Courts, or such New York Courts are improper
or inconvenient venue for such proceeding. The preceding consents to New York
governing law and jurisdiction and venue in New York State's Supreme Court have
been made by the parties in reliance (at least in part) on Sections 5-1401 and
5-1402 of the General Obligations Law of the State of New York, as amended (as
and to the extent applicable), and other applicable law. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Note and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any other manner permitted by applicable law. If
either party shall commence an action or proceeding to enforce any provisions of
this Note, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding.

 

EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

(e) Waiver. Any waiver by the Company or the Holder of a breach of any provision
of this Note shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this Note.
The failure of the Company or the Holder to insist upon strict adherence to any
term of this Note on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Note. Any waiver by the Company or the
Holder must be in writing.

 

 
10


--------------------------------------------------------------------------------




  

(f) Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law. The Company covenants (to the extent that it may lawfully
do so) that it shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law which would prohibit or forgive the Company from paying
all or any portion of the principal of or interest on this Note as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this indenture, and the Company (to
the extent it may lawfully do so) hereby expressly waives all benefits or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impeded the execution of any power herein granted to the
Holder, but will suffer and permit the execution of every such as though no such
law has been enacted.

 

(g) Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.

 

(h) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.

 

(i) Assumption. Any successor to the Company or any surviving entity in a
Fundamental Transaction shall (i) assume, prior to such Fundamental Transaction,
all of the obligations of the Company under this Note and the other Transaction
Documents pursuant to written agreements in form and substance satisfactory to
the Holder (such approval not to be unreasonably withheld or delayed) and (ii)
issue to the Holder a new promissory note of such successor entity evidenced by
a written instrument substantially similar in form and substance to this Note,
including, without limitation, having a principal amount and interest rate equal
to the principal amount and the interest rate of this Note and having similar
ranking to this Note, which shall be satisfactory to the Holder (any such
approval not to be unreasonably withheld or delayed). The provisions of this
Section 7(i) shall apply similarly and equally to successive Fundamental
Transactions and shall be applied without regard to any limitations of this
Note.

 

(j) Purchase Agreement. All of the applicable provisions of the Purchase
Agreement are incorporated herein by reference and made a part hereof. In the
event that any specific provision of this Note conflicts or is inconsistent with
any specific term or provision contained in the Purchase Agreement, the specific
term or provision of the Purchase Agreement shall control and be given effect.
However, this Agreement contains provisions that are in addition to those
contained in the Purchase Agreement, which each are cumulative with and not
alternatives to each other, and which shall not be deemed or construed to be in
conflict or inconsistent with the Purchase Agreement because they are not
contained in it.

 

(k) Amendment; Holder is a Party. This Note may not be supplemented, modified,
amended, restated, waived, extended, discharged or terminated orally. This Note
may only be (i) supplemented, modified, amended or restated in a writing signed
by the Company and the Holder (or in the case of a restated or replacement Note,
consented to in a separate writing by the Holder if the Holder elects not to
sign such Debenture) and (ii) waived, extended, discharged or terminated in a
writing signed by the party against whom such waiver, extension, discharge or
termination would have to be enforced. By accepting this Note, the Holder
acknowledges and agrees that the Holder (A) is a "party" and one of the
"parties" for the purposes of this Note and (A) is contractually bound by the
provisions hereof applicable to it as a party or one of the parties.

 

*********************

 

 
11


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.

 

 

 

BANJO & MATILDA, INC.

 

 

 

 

 

By:

/s/ Brendan Macpherson

 

 

 

Brendan Macpherson

 

 

 

Chief Executive Officer

 

 

HOLDER:

 

Lighthouse Enterprises Trustee Limited

Company number in NZ: 3920642

 

 

By:

/s/ Raymond Key

 

 

Raymond Key, Director

 

 

 

Address:

 

c/o Raymond Key

396 Frankton-Ladies Mile Highway

RD1, Queenstown 9371

NZ

 

 
12


--------------------------------------------------------------------------------




 

ANNEX A

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal under the 18% Convertible
Note due July 31, 2016 of Banjo and Matilda, Inc., a Nevada corporation (the
“Company”), into shares of common stock, par value $.00001 per share (the
“Common Stock”), of the Company according to the conditions hereof, as of the
date written below. If shares of Common Stock are to be issued in the name of a
person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as reasonably requested by the Company in accordance therewith. No fee
will be charged to the holder for any conversion, except for such transfer
taxes, if any.

 

 

Conversion calculations:

 

 

Date to Effect Conversion:

 

 

 

Principal Amount of Note to be Converted:

 

 

 

Payment of Interest in Common Stock __ yes __ no

If yes, $_____ of Interest Accrued on Account of Conversion at Issue.

 

 

 

Number of shares of Common Stock to be issued:

 

 

 

Signature:

 

 

 

Name:

 

 

 

Address:

 

 
13


--------------------------------------------------------------------------------




 

Schedule 1

 

CONVERSION SCHEDULE

 

This 18% Convertible Note due on July 31, 2016 in the principal amount of
$250,000 is issued by Banjo & Matilda, Inc. This Conversion Schedule reflects
conversions made under Section 4 of the above referenced Note.

 

 

 

Dated: 

 

 

 

 

 

Date of Conversion

(or for first entry,

Original Issue Date)

Amount of

Conversion

Aggregate Principal

Amount Remaining

Subsequent to Conversion

(or original Principal Amount)

Company Attest

                                                                       

 

 

14

--------------------------------------------------------------------------------

 